Opinion issued April 21, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00186-CV
____________

THE STATE OF TEXAS, Appellant

V.

$97,680 (NINETY-SEVEN THOUSAND SIX HUNDRED EIGHTY
DOLLARS) U.S. CURRENCY, Appellee




On Appeal from the 278th District Court
Walker County, Texas
Trial Court Cause No. 22707




MEMORANDUM OPINION
          The Court today considered the parties’ joint motion to vacate the trial court’s
final judgment in which they request this Court to remand the case to the trial court
for rendition of judgment in accordance with their agreement.  Tex. R. App. P.
42.(a)(2)(B).  The motion is granted as follows:
          (1)     The trial court’s judgment is set aside without regard to the merits.
Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     The case is remanded to the trial court with instructions to render
judgment in accordance with the settlement agreement.
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 
          (5)     In accordance with their agreement, the parties shall pay the costs they
incurred by reason of this appeal.  Tex. R. App. P. 42.1(d).

                                                   PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.